             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:08-cr-00069-MR


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                    ORDER
                                )
                                )
REX ALLEN HOGLEN, JR.,          )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s Petition for

Early Termination of Supervised Release [Doc. 30]. Both counsel for the

Government and the Defendant’s supervising probation officer have advised

they do not oppose the Defendant’s request.

     Upon review of the Defendant’s Petition, the Court is satisfied that the

early termination of the Defendant’s supervised release is warranted by the

Defendant’s conduct and is in the interest of justice.    See 18 U.S.C. §

3583(e)(1).

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Petition for Early Termination of Supervised Release [Doc. 30] is GRANTED,

and the Defendant’s term of supervised release is hereby terminated.
IT IS SO ORDERED.

                    Signed: July 1, 2019




                                 2
